Citation Nr: 1610707	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  03-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck, claimed as respiratory cancer, to include as secondary to herbicide exposure.
 
2. Entitlement to an initial compensable rating for otitis externa prior to May 31, 2005, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 and October 2001 to July 2002. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, wherein the RO, in pertinent part, determined that new and material evidence had not been received to reopen a previously denied claim for service connection for respiratory cancers and granted entitlement to service connection for otitis externa, assigning an initial noncompensable rating to the same. The Veteran appealed, as to these issues, by an August 2003 Substantive Appeal. 

By an October 2005 rating decision, the RO increased the rating assigned to otitis externa to 10 percent, effective May 31, 2005. Since the RO did not assign the maximum rating possible, the issue, captioned to reflect the staged ratings, remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993). 

In October 2004, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Waco RO. In December 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. Transcripts of the hearings have been associated with the claims file. 

In a May 2014 decision, the Board reopened the Veteran's previously denied claim of entitlement to service connection for respiratory cancer, to include as secondary to herbicide exposure, the claim now captioned as entitlement to service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck, claimed as respiratory cancer, to include as secondary to herbicide exposure.

Most recently, in March 2015, the Board, in pertinent part, denied service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck, claimed as respiratory cancer, to include as secondary to herbicide exposure, and remanded the issue of entitlement to an initial compensable rating for otitis externa prior to May 31, 2005, and a rating in excess of 10 percent thereafter, for additional development. The latter issue has now been returned to the Board for further consideration.

In an August 2015 Order, the United States Court of Appeals for Veterans Claims (Court) granted an August 2015 Joint Motion for Remand (Joint Motion) of the claim of entitlement to service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck, claimed as respiratory cancer, to include as secondary to herbicide exposure, and vacated the Board's March 2015 decision. This matter was remanded to the Board for readjudication in accordance with the Joint Motion for Remand.

At the time of the Board's March 2015 decision, it noted that in a January 2015 Brief, the Veteran's representative raised the issues of entitlement to service connection for mastoiditis and cellulitis, each to include as secondary to otitis externa, and that during the course of the appeal, the Veteran complained of left hand and finger symptoms. The Board noted that the Veteran's representative raised such in his January 2015 Brief, and determined that the issues of entitlement to service connection for left hand and finger disabilities, to include as secondary to left (minor) elbow epicondylitis, had also been raised. The Board referred the raised claims to the AOJ, who had not initially adjudicated the claims. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO). However, to date, it does not appear that the AOJ has initially adjudicated the raised claims and they are thus referred to the AOJ again.

Since the time of the Board's March 2015 decision, the Veteran perfected his appeal as to the issue of entitlement to an effective date earlier than June 14, 2010, for service connection for PTSD. Also, the Board, in its March 2015 decision, remanded the issue of entitlement to service connection for pyogenic lung abscess, postoperative, to provide the Veteran a Board hearing. The Veteran was heard as to both of those issues by another VLJ, and as such, those issues will be addressed by that VLJ in a separate Board decision, completed in docket order. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As noted above, in its March 2015 decision, the Board denied service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck, claimed as respiratory cancer, to include as secondary to herbicide exposure, and the Court vacated such in August 2015, pursuant to an August 2015 Joint Motion. 

A VA examiner, in October 2014, opined that the Veteran's squamous cell carcinoma of the left tonsil with metastasis to the left neck was not related to service, specifically, his in-service respiratory complaints. The examiner discussed that the Veteran's squamous cell carcinoma of the left tonsil with metastasis to the left neck was not a repository cancer, as contemplated by the regulations providing presumptive service connection to those Veterans with the disability who were exposed to herbicides. The parties to the Joint Motion discussed that the examiner, however, did not render an opinion as to whether the Veteran's squamous cell carcinoma of the left tonsil with metastasis to the left neck was related to his presumed in-service exposure to herbicides. While the disability is not one presumed related to exposure to herbicides, a sufficient medical opinion as to such is required in order to adjudicate the claim. On remand, the AOJ should obtain an addendum opinion from the VA examiner that addresses this issue.

As to the issue of entitlement to an initial increased rating for otitis externa, at the time of the Board's March 2015 remand, it noted that the Veteran filed a July 2014 VA Form 21-4142, Authorization and Consent to Release Information to VA, in favor of Dr. Garcia, for private treatment records reflecting treatment for otitis externa. The Board directed the AOJ to request Dr. Garcia's records and if a negative response was received, or if after sufficient attempts there was no response, to document the claims file properly and notify the Veteran and provide him an opportunity to submit such records.

The AOJ, in a November 2015 letter, requested the Veteran's private treatment records from Dr. Garcia, and in a November 2015 letter, the AOJ informed the Veteran that they had done so. It appears that Dr. Garcia did not respond to the AOJ's inquiry. 

Of record are the Veteran's private treatment records from different physicians, received in December 2015, specifically, private treatment records from Las Palmas Campus of LPDS and The Clinic Internal Medicine. However, such records, while negative for otitis externa, are silent for any indication that they were submitted by Dr. Garcia, and appear to be records from Dr. Annabi. It does not appear that Drs. Garcia and Annabi share a practice, as the Veteran filed two separate authorizations for his private treatment records from those physicians and Dr. Annabi submitted his records which are silent for letterhead or signature pages including Dr. Garcia's name. It does not appear that the AOJ initiated any other attempts to obtain records from Dr. Garcia or record render any determination that future efforts to do so would be futile. The AOJ did not properly document the claims file as to the lack of response from Dr. Garcia and did not inform the Veteran of such and provide him an opportunity to submit his private treatment records himself. In its December 2015 Supplemental Statement of the Case (SSOC), the AOJ cited the private treatment records from the facilities cited above, without notation as to the physician who generated or submitted the records. 

On remand, the AOJ should elicit from the Veteran a new authorization and obtain and associate with the claims file his private treatment records from Dr. Garcia. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

Also, the most recent VA treatment records associated with the claims file are dated in November 2014. On remand, the AOJ should obtain and associate with the claims the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in El Paso, Texas, dated from November 2014 to the present. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Contact the Veteran and request that he submit a new VA Form 21-4142, Authorization and Consent to Release Information to VA, in favor of Dr. Garcia. Inform him that his July 2014 authorization has expired and that Dr. Garcia did not respond to VA's November 2015 request for such records. If a negative response is received from Dr. Garcia, or if after sufficient attempts there is no response, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

3. Forward the Veteran's claims file to the VA examiner who submitted the October 2014 opinion as to the Veteran's squamous cell carcinoma of the left tonsil with metastasis to the left neck, or a suitable substitute. If any examiner determines that a physical examination of the Veteran is required in order to respond to the Board's inquires, so schedule the Veteran.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's squamous cell carcinoma of the left tonsil with metastasis to the left neck was incurred in service or is otherwise related to service, specifically considering his presumed in-service exposure to herbicides. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to mere speculation.

4. Then, after ensuring any other necessary development has been completed; readjudicate the claims of entitlement to service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck, claimed as respiratory cancer, to include as secondary to herbicide exposure, and entitlement to an initial compensable rating for otitis externa prior to May 31, 2005, and a rating in excess of 10 percent thereafter, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




